  

Case 20-10343-LSS Doc 5340 Filed 06/15/21 P5964 |

FILED

2021 JUN IS AM 9:09

oat wih
US. BANKRUPTCY COUR!
NISTRICT OF DFL AWAPR:

Dear Judge

/ am writing you this letter because | would love for you to know all of the downhill spiral
that my life has went through soon after | was in Boy Scouts | started scouting in about
fourth grade | was very smart was an advanced classes all the way through elementary
school my !Q level was off the charts | was in the gifted challenge program and then |
started scouting it first | loved it and then | met the scoutmaster of my nightmares the first |
| thought he was my best friend but then after he molested in abused me my life will never
be the same again | was in a high school level gifted program in the fifth grade and that
was at the same time | was steady in scouting by the time | got to middle school my

grades were below failing | didn’t care anymore | started to run away from home | skip
school somehow managed to make it through middle school and then high school ninth
grade | dropped out started using drugs heavily excessively heavily ended up

incarcerated for the first time at the age of 21 have been in the prison system three times
lifetime all from drug related incidents that occurred after the abuse and scouting

happened the complete transformation from perfect smart gifted fifth grade boy to high
school dropout convicted felon career correctional inmate but still someone’s son and |
never told my mother ( who was a school teacher ) the cause of my life long downward
spiral . She used to cry to me on the phone while | was in prison wanting to know why |
ended up the way | did and | could never tell her it's because she put me in scouting |
could never do that to her she doesnt know about it today but soon enough | will have to
tell her | hope she wont blame herself .... but let's get back to the real reason for this

letter .... | have blocked a lot of this stuff out but it’s always there in back of my mind like
the soap box derby camp out weekend at Stone Mountain park the first time | ever spent
night away from home | was nervous about that but little did | know that weekend would

   

 

 

he could do it for me and when | resisted he backhanded me and told me never to pull
away from me ever again and | started crying and he hit me again and said no more
noise out of you or I'll have u kicked out of scouts and that’s means no soapbox derby |
had worked so hard on ..... so | just clammed up and didn’t talk for almost a week but
every scouting event was more molesting and | never told a soul because | was so
scared. | look back on it now and wish | would have just told someone the first time it
happened and maybe all this would not have happened to me but can't cry over spilled

 

1
milk and what iCaseolzdsazeves) not Bad / FiléenQ6/15/e0t beagetD afaouts to endure more
and more trama and pain but yet | wanted to be an Eagle Scout so bad that | just let it
keep happening !| would love fo find out if he is still living or not but somebody has to hold
this organization accountable they have knowingly sit back and let this Type of abuse
happened for years and they feel like they can compensate us for just pennies of what
they are actually worth which is just almost | feel like spitting in our face it’s very
disrespectful to come out with such a lowball amount supposed to make up for my whole
entire life was changed | went down a completely different path and | was headed
because of scouts and somebody's got to be held accountable for that especially since
they knew it was happening the whole time well thank you for allowing me to vent and |
hope that the outcome of this does something to kind of help my wounds heal because |
had to dig up some dirty dirty memories that | had suppressed and put deep deep down
in my subconscious | had to relive those wnting this letter and | just hope that it was all
worth it thank you

 

surnecr

 

 
 
 

 

Case 20-10343-LSS Doc 5340 Filed 06/15/21 Page4of4

 

du *

Stee et
Sore. ~

W

Gu

1ogbl Ag eee”

| FET Wd TZOTNNCS

TOs, OWLaW VINVILY

 
